DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36, line 13, the limitation “such that there are no IO terminals directly above the semiconductor die” was not described in the specification and the drawing. 
For examination purposes, the limitation “such that there are no IO terminals directly above the semiconductor die” will not considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 29-34 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chih et al [US 2014/0168014] newly cited.
With respect to claim 21, Chih et al (fig. 19) disclose an electronic device comprising: 
a lower layer (1102) (pp [0064]); 
a conductive layer (CL) (902, 904) (pp [0062]) directly on the lower layer and having an upper CL side and a lower CL side; 

a metal contact structure (702) (metal fills the via 604, pp [0060]) having an upper contact end coupled to the lower die side (304), and a lower contact end protruding from the lower die side and coupled to the upper CL side (904); 
an encapsulating material (502) (pp [0055]) comprising a mold compound and having an upper encapsulating material side, and a lower encapsulating material side that faces the upper CL side, wherein the encapsulating material laterally surrounds the semiconductor die (304) and the metal contact structure (702); and 
a dielectric layer (802) (pp [0061]) between the lower die side and the lower layer and between the lower encapsulating material side and the lower layer, wherein: 
the conductive layer (904) extends entirely through the dielectric layer (802); and 
the upper die side is free of contact with conductive material (904).

With respect to claim 22, Chih et al (fig. 19) disclose that wherein the lower contact end (702) (pp [0060]) is coplanar with the lower encapsulating material side (502) (pp [0055]).

With respect to claim 23, Chih et al (fig. 19) disclose that wherein the dielectric layer (802) (pp [0061]) comprises an adhesive layer.

With respect to claim 24, Chih et al (fig. 19) disclose that wherein the dielectric layer (802) (pp [0061]) comprises a material other than an underfill material.


With respect to claim 29, Chih et al (fig. 19) disclose an electronic device comprising: 
a lower layer (1102) (pp [0064]); 
a conductive layer (CL) (902, 904) (pp [0062]) directly on the lower layer and having an upper CL side and a lower CL side; 
a semiconductor die (304) (pp [0049]) having an upper die side, and a lower die side facing the upper CL side; 
a metal contact structure (702) (metal fills the via 604, pp [0060]) having an upper contact end coupled to the lower die side, and a lower contact end protruding from the lower die side and coupled to the upper CL side; 
a metal pillar (702) (metal fills the via 602, pp [0060]) having an upper pillar end, and a lower pillar end coupled to the upper CL side (902) (pp [0062]), wherein the metal pillar is laterally offset from the semiconductor die (304) (pp [0049]), and the metal pillar comprises a metal core (pp [0060]); 
an encapsulating material (502) (pp [0055]) comprising a mold compound and having an upper encapsulating material side, and a lower encapsulating material side that faces the upper CL side, wherein the encapsulating material laterally surrounds the 
a dielectric layer (802) (pp [0061]) between the lower die side and the lower layer (1102) (pp [0064]) and between the lower encapsulating material side and the lower layer, wherein the conductive layer (902, 904) (pp [0062]) extends entirely through the dielectric layer.

With respect to claim 30, Chih et al (fig. 19) disclose that wherein: the encapsulating material (502) (pp [0055]) laterally surrounds the entire semiconductor die (304) (pp [0049]), the entire metal contact structure (702) (metal fills the via 604, pp [0060]), and the entire metal pillars (702) (metal fills the via 602, pp [0060]) the upper die side is exposed from the encapsulating material; and the electronic device further comprises an upper dielectric material (1502) (pp [0071]) that contacts an entirety of the upper die side.

With respect to claim 31, Chih et al (fig. 19) disclose that wherein the lower pillar end of the metal pillar (702) (metal fills the via 602, pp [0060]) is coupled to the upper CL side (902) (pp [0062]) through an aperture in the dielectric layer (802) (pp [0061]).

With respect to claim 32, Chih et al (fig. 19) disclose that wherein the lower contact end of the metal contact structure (702) (metal fills the via 604, pp [0060]), the lower pillar end of the metal pillar (702) (metal fills the via 602, pp [0060]), and the lower encapsulating material (502) (pp [0055]) side are coplanar.


With respect to claim 34, Chih et al (fig. 19) disclose that an epoxy layer between the top die side and a lower side of the interposer, where the epoxy layer (1502) (pp [0071]) is adhered to the lower side of the interposer (1602) (pp [0073]).

With respect to claim 36, Chih et al (fig. 19) disclose an electronic device comprising: 
a conductive layer (CL) (902, 904) (pp [0062]) having an upper CL side and a lower CL side; 
a semiconductor die (304) (pp [0049]) having an upper die side and a lower die side facing the upper CL side, and comprising a chip pad (location of via 604) (pp [0004]) on the lower die side; 
a metal contact structure (702) (metal fills the via 604, pp [0060]) positioned directly below the chip pad and having an upper contact end coupled to the chip pad, and a lower contact end protruding from the lower die side and coupled to the upper CL side; 
an encapsulating material (502) (pp [0055]) comprising a mold compound and having an upper encapsulating material side and a lower encapsulating material side 
a dielectric layer (1502) (pp [0071]) directly on and covering the upper die side and the upper encapsulating material side.

With respect to claim 37, Chih et al (fig. 19) disclose that wherein the upper die side (304) (pp [0049]) and the upper encapsulating material side (502) (pp [0055]) are coplanar.

With respect to claim 38, Chih et al (fig. 19) disclose that a metal pillar (702) (metal fills the via 602, pp [0060]) having an upper pillar end, and a lower pillar end coupled to the upper CL side (902) (pp [0062]), wherein: the metal pillar is laterally offset from the semiconductor die (304) (pp [0049]); the upper pillar end is coplanar with the upper die side; and the metal pillar (702) (metal fills the via 602, pp [0060]) comprises a metal core.

With respect to claim 39, Chih et al (fig. 19) disclose that wherein the encapsulating material (502) (pp [0055]) laterally surrounds the entire semiconductor die (304) (pp [0049]), the entire metal contact structure (702) (metal fills the via 604, pp [0060]), and the entire metal pillar (702) (metal fills the via 602, pp [0060]).

With respect to claim 40, Chih et al (fig. 19) disclose that comprising an interposer (1602) (pp [0073]) on the dielectric layer (1502) (pp [0071]) and electrically 

With respect to claim 41, Chih et al (fig. 19) disclose that wherein: the dielectric layer (1502) (pp [0071]) completely covers the top die side (304) (pp [0049]) and the top encapsulating material (502) (pp [0055]) side, such that no portion of the encapsulating material is exposed directly vertically through the dielectric layer, and the encapsulating material laterally surrounds the metal contact structure such that no portion of the metal contact structure and no portion of the chip pad are vertically covered by the encapsulating material.

Claims 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al [US 2010/0237495] previously applied.
With respect to claim 36, Pagaila et al (fig. 7, cols. 7-9) disclose an electronic device comprising: 
a conductive layer (CL) (204) (pp [0076]) having an upper CL side and a lower CL side; 
a semiconductor die (188) (pp [0071]) having an upper die side and a lower die side facing the upper CL side, and comprising a chip pad (190) (pp [0071]) on the lower die side; 

an encapsulating material (188) (pp [0072]) comprising a mold compound and having an upper encapsulating material side and a lower encapsulating material side that faces the upper CL side, wherein the encapsulating material laterally surrounds the semiconductor die and the metal contact structure; and 
a dielectric layer (196) (pp [0073]) directly on and covering the upper die side and the upper encapsulating material side.

With respect to claim 37, Pagaila et al (fig. 7) disclose that wherein the upper die side (188) and the upper encapsulating material side (192) are coplanar.

Claims 36-37 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al [US 2013/0280826] previously applied.
With respect to claim 36, Scanlan et al (fig. 19, cols. 13-19) disclose an electronic device comprising: 
a conductive layer (CL) (390) (pp [0143]) having an upper CL side and a lower CL side; 
a semiconductor die (334) (pp [0131]) having an upper die side and a lower die side facing the upper CL side, and comprising a chip pad (342) (pp [0121]) on the lower die side; 

an encapsulating material (366) (pp [0131]) comprising a mold compound and having an upper encapsulating material side and a lower encapsulating material side that faces the upper CL side, wherein the encapsulating material laterally surrounds the semiconductor die and the metal contact structure; and 
a dielectric layer (384) (pp [0135]) directly on and covering the upper die side and the upper encapsulating material side.

With respect to claim 37, Scanlan et al (fig. 19) disclose that wherein the upper die side (334) and the upper encapsulating material side (356) are coplanar.

With respect to claim 41, Scanlan et al (fig. 14) disclose that wherein the dielectric layer (384) completely covers the top die side and the top encapsulating material side, such that no portion of the encapsulating material is exposed directly vertically through the dielectric layer; and the encapsulating material laterally surrounds the metal contact structure such that no portion of the metal contact structure and no portion of the chip pad are vertically covered by the encapsulating material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chih et al [US 2014/0168014] newly cited, in view of Gallegos et al [US 2013/0075894] previously applied.
Chih et al fail to disclose a solder joint through which the lower contact end is coupled to the upper CL side.  However, Gallegos et al (fig. 1, pp [0025]-[0027]) disclose that the solder joint (141) (pp [0025]) through which the lower contact end (132) is coupled to the upper CL side (144).  Therefore, it would have been obvious to one skill in the art to have the solder joint as taught by Gallegos et al into the device of Pagaila et al in order to provide the known purpose of better electrical connection.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chih et al [US 2014/0168014] newly cited, in view of Pagaila et al [US 2010/0237495] previously applied.
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chih et al [US 2014/0168014] newly cited, in view of Scanlan et al [US 2013/0280826] previously applied.
Chih et al fail to disclose a layer of epoxy that contacts the upper die side and the encapsulating material, where the layer of epoxy is free of apertures. However, Scanlan et al (fig. 14) disclose the layer of epoxy (384) (pp [0135]) that contacts the upper die side (334) (pp [0133]) and the encapsulating material (366) (pp [0135]), where the layer of epoxy is free of apertures.  Therefore, it would have been obvious to one skill in the art to have the layer of epoxy as taught by Scanlan et al into the device of Pagaila et al in order to provide the known purpose of protecting the semiconductor die and heat dissipation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chih et al [US 2014/0168014] newly cited, in view of Ko et al [US 2012/0319284] previously applied..
.

Response to Arguments
Applicant’s arguments with respect to claims 21-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/           Primary Examiner, Art Unit 2892